***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     MICHAEL A. FIANO v. OLD SAYBROOK FIRE
          COMPANY NO. 1, INC., ET AL.
                   (AC 39321)
                     Keller, Bright and Mihalakos, Js.

                                  Syllabus

The plaintiff sought to recover damages from the defendants, S, F Co. and
    the town of Old Saybrook, for negligence in connection with personal
    injuries he sustained when a motor vehicle operated by S struck the
    motor vehicle operated by the plaintiff. The plaintiff alleged that the
    accident occurred when S, who worked as a volunteer firefighter for F
    Co., moved from a stopped position on the property of F Co. onto a
    public road. F Co. and the town filed a motion for summary judgment
    as to the claims raised against them on the ground that they could not
    be held vicariously liable because S was not acting within the scope of
    his employment or official duties at the time of the accident. After the
    trial court denied the motion for summary judgment, it granted F Co.’s
    motion to reargue or reconsider the motion for summary judgment and,
    without holding a hearing, granted the motion for summary judgment.
    On appeal, the plaintiff claimed, inter alia, that it was procedurally
    improper for the trial court to grant F Co.’s motion to reargue or recon-
    sider the motion for summary judgment because the motion was
    untimely and did not present new arguments, and that once the trial
    court decided to permit reargument, it should have held a hearing prior
    to reconsidering its earlier ruling and granting the motion for summary
    judgment. Held:
1. Although the trial court abused its discretion by granting F Co.’s untimely
    motion to reargue or reconsider without holding a hearing before grant-
    ing the motion for summary judgement, the plaintiff failed to demon-
    strate that the error was harmful: because F Co.’s motion to reargue or
    reconsider did not present any new facts or legal arguments that had
    not already been raised in support of the motion for summary judgment,
    the plaintiff had been provided ample opportunity to respond to the
    arguments and documentation on which the court relied in granting the
    motion for summary judgment in his memorandum of law in support
    of the objection to the motion for summary judgment, in his response
    to the reply memorandum filed by F Co. and the town, and at oral
    argument on the motion for summary judgment, and the plaintiff failed
    to suggest anything, by way of argument, documentation or otherwise,
    that he would or could have adduced in response to the motion for
    summary judgment to undermine the propriety of the court’s rulings on
    it; furthermore, the trial court had the inherent authority to grant the
    motion for summary judgment sua sponte, as courts can reconsider a
    past decision in order to correct mistakes in prior judgments, the court
    had jurisdiction when it ruled on the motion to reargue or reconsider
    and did not grant the motion for summary judgment on grounds that F
    Co. and the town previously had never presented, and reversing the trial
    court’s judgment would have hindered the interests of judicial economy.
2. The plaintiff could not prevail on his claim that the trial court erred by
    rendering summary judgment in favor of F Co. and the town on the
    plaintiff’s vicarious liability claims because there was a genuine issue
    of material fact as to whether S was acting in the course of his employ-
    ment or official duties at the time of the accident: S was in the process
    of leaving to attend to his personal affairs at the time of the accident,
    it was inconsequential that he was still on F Co.’s property because he
    was no longer furthering the interests of F Co. or the town at that time,
    and although the plaintiff provided grounds to conclude that F Co. and
    the town may have benefitted from S’s presence at F Co.’s property,
    the plaintiff did not show how that provided a basis to determine that
    F Co. and the town benefitted from S’s departure from F Co.’s property,
    which was when S’s allegedly negligent conduct occurred; moreover,
    although control was an essential element in determining whether an
    agency relationship existed, the plaintiff did not provide any authority
    that F Co., as a fire company, exercised control over S, a volunteer
  member, when S used his personal vehicle for a personal matter because
  he used that same vehicle at other times, under the supervision of F
  Co., in his capacity as a volunteer firefighter, and this court declined
  to adopt such a rule; furthermore, although, pursuant to statute (§ 31-
  275), professional firefighters are considered to be in the course of their
  employment for workers’ compensation purposes while going to or
  coming from work, volunteer firefighters, such as S, are entitled to
  workers’ compensation only for injuries incurred while in training or
  engaged in volunteer fire duty, S’s conduct in departing the firehouse
  to go home to attend to a personal matter did not encompass such fire
  duties, and even if S’s activities were deemed to be fire duties, the
  plaintiff provided no authority that the workers’ compensation statutes
  provide guidance for determining when volunteer firefighters are acting
  within the scope of their employment for the purpose of vicarious lia-
  bility.
    Argued November 14, 2017—officially released April 10, 2018

                          Procedural History

   Action to recover damages for the defendants’ negli-
gence brought to the Superior Court in the judicial
district of Middlesex, where the court, Aurigemma, J.,
denied the motion for partial summary judgment filed
by the named defendant et al.; thereafter, the court
granted the named defendant’s motion to reargue and
for reconsideration; subsequently, the court granted the
motion for partial summary judgment filed by the
named defendant et al. and rendered judgment thereon,
from which the plaintiff appealed to this court.
Affirmed.
  James J. Healy, with whom was Douglas P. Mahoney,
for the appellant (plaintiff).
  Michael O’Connor, for the appellees (named defen-
dant et al.).
                          Opinion

   KELLER, J. In this negligence action arising from a
motor vehicle accident between the plaintiff, Michael
A. Fiano, and the defendant James M. Smith, the plaintiff
appeals from the summary judgment rendered by the
trial court in favor of the defendants Old Saybrook Fire
Company No. 1, Inc. (fire company), and the town of
Old Saybrook (town).1 The plaintiff first claims that the
court erred by granting the fire company’s motion to
reargue/reconsider its denial of a motion for summary
judgment filed by the defendants. Second, the plaintiff
claims that the court erred by rendering summary judg-
ment for the defendants on the plaintiff’s vicarious lia-
bility claims. We affirm the judgment of the trial court.
   The alleged facts and procedural history, viewed in
the light most favorable to the nonmoving plaintiff,
reveal the following. The plaintiff alleged that on Octo-
ber 26, 2013, he operated a motorcycle, travelling south
on Main Street in Old Saybrook, Connecticut. Concur-
rently, ‘‘Smith was the operator of a motor vehicle
which was stopped on private property owned by the
[fire company] . . . facing in a westerly direction on
a driveway on the aforementioned property. . . . As
the plaintiff’s motorcycle . . . [approached] the inter-
section of Main Street and Old Boston Post . . . Smith,
while stopped on the property of . . . [the fire com-
pany], negligently made a decision to move his vehicle
from a stopped position onto the Old Boston Post Road,
striking the motorcycle being operated by the plaintiff
. . . .’’ The plaintiff, as a result of the accident, ‘‘suf-
fered injuries of a serious, painful and permanent nature
in that he sustained a head wound; a left acetabular
fracture; a left femoral head dislocation; open left distal
femur and tibia fractures with open bone loss; an injury
to his left leg, which has required multiple surgeries
and skin grafting procedures; rib fractures; and a gen-
eral shock to his nervous system, all of which have
permanently reduced his ability to pursue and enjoy
life’s activities.’’
   On July 22, 2014, the plaintiff brought this negligence
action against Smith and the defendants. The complaint
included three counts. Count one asserted that Smith
was negligent by failing ‘‘to keep a proper lookout . . .
[failing] to keep his vehicle under proper control . . .
[and failing] to properly brake his vehicle . . . .’’ He
was also allegedly negligent because, while stopped on
the fire company’s property, he decided ‘‘to move his
vehicle and not yield the right-of-way to vehicles
approaching on Main Street in violation of . . . Gen-
eral Statutes § 14-2472 . . . he negligently made a deci-
sion to start his vehicle when it could not be done so
with reasonable safety without interfering with traffic,
in violation of . . . General Statutes § 14-2433 . . .
and . . . he . . . failed to yield the right of way to
vehicles approaching from his right at an intersection
in violation of . . . General Statutes § 14-245.’’4 (Foot-
notes added.)
   Counts two and three asserted, in a conclusory man-
ner, that the defendants were liable for Smith’s negli-
gence. In count two, the plaintiff alleged that the
defendants were liable for his injuries pursuant to Gen-
eral Statutes § 7-308,5 which governs a municipality’s
liability for a volunteer firefighter’s negligence, and
General Statutes § 7-465,6 which addresses the liability
of a municipality for damages caused by an employee,
other than a firefighter covered under the provisions
of § 7-308, acting in the course of duty. In count three,
the plaintiff alleged that the defendants were liable pur-
suant to General Statutes § 52-557n,7 which governs
when a political subdivision is liable for the negligence
of its agents.
   On July 14, 2015, the defendants filed a motion for
summary judgment as to counts two and three of the
plaintiff’s complaint. In their memorandum of law in
support of this motion, the defendants argued that, on
the basis of the plaintiff’s alleged facts, they could not
be held vicariously liable. The defendants contended
that ‘‘Smith was [seventeen] years old and a senior in
high school. . . . He was a junior member of the [fire
company]. . . . However, on the day of . . . [the]
accident, [Smith] was not requested to come to the
firehouse. . . . Nor was he at the firehouse that day
for fire [company] affairs. . . . Upon leaving the fire-
house, his intention was to go home and get changed
to have his picture taken for the senior yearbook. . . .
He makes no claim that in leaving to make his prepara-
tion for having his picture taken that he was providing
a benefit to the [defendants]. . . . Importantly, [Smith
stated] that as he was leaving that day he was not acting
in furtherance of the [defendants’] affairs.’’8 (Citations
omitted; emphasis omitted.) As a result, when the acci-
dent occurred, Smith was ‘‘not acting within the scope
of his employment or performing any service to the
[defendants] at the time of the accident. Accordingly,
there is no basis for vicarious liability as against the
moving defendants.’’
  The plaintiff filed an objection to the defendants’
motion for summary judgment on January 21, 2016. In
support of his objection to the defendants’ motion for
summary judgment, the plaintiff asserted that there was
a genuine issue of material fact as to whether Smith
was acting as the defendants’ ‘‘agent’’ and ‘‘in the scope
of his employment’’ at the time of the accident and,
thus, the defendants could be found vicariously liable.
The plaintiff focused on three factual allegations: first,
that Smith was at the firehouse on the day of the acci-
dent to monitor for emergency calls on the radio; sec-
ond, that he used his personal vehicle, which was
involved in the accident, to carry out his duties as a
junior firefighter; and third, that Smith admitted to being
the defendants’ agent. In support, the plaintiff cited
cases discussing the principles of vicarious liability,
especially highlighting that whether an agency relation-
ship exists is generally a question of fact, and referred
to portions of Smith’s deposition that purportedly raised
a genuine issue of material fact as to whether Smith
was acting within the scope of his employment at the
time of the accident. The plaintiff also argued that pur-
suant to General Statutes § 31-275,9 a provision of the
Workers’ Compensation Act, a firefighter is considered
on duty for the purpose of workers’ compensation
claims while traveling to and from work and, therefore,
Smith was acting within the scope of his employment
as a volunteer firefighter at the time of the accident.
   The defendants filed a reply to the plaintiff’s objection
to the motion for summary judgment on February 5,
2016. In that reply, the defendants reiterated that Smith
left the firehouse on the day of the accident for ‘‘exclu-
sively personal’’ reasons. (Emphasis omitted.) The
defendants also argued that § 31-275 applies to paid
firefighters, not volunteers. The defendants also
asserted that the plaintiff mischaracterized the legal
relevance of some of the statements Smith and others
made during their deposition. In addition, the defen-
dants argued that Smith admitting that he was an agent
for the defendants at the time of the accident cannot
establish a genuine issue of material fact as to whether,
as a matter of law, an agency relationship existed at
the time of the accident.
   On February 9, 2016, the plaintiff filed a response to
the defendants’ reply memorandum. In this filing, the
plaintiff reasserted that, pursuant to § 31-275, a fire-
fighter is considered to be acting in the course of
employment while travelling home and that the purpose
of General Statutes § 7-314a is to ensure that the Work-
ers’ Compensation Act covers volunteer firefighters.
The defendants filed a response to the plaintiff’s surre-
ply on February 10, 2016. In this response, the defen-
dants again argued that the plaintiff’s arguments on the
basis of § 31-275 were meritless.
   On February 8, 2016, the court, Aurigemma, J., heard
oral argument on the defendants’ motion for summary
judgment. The court summarily denied the defendants’
motion on February 18, 2016, merely stating that
‘‘[m]aterial issues of fact exist.’’ In response, on March
4, 2016, the defendants filed a timely motion to reargue/
for articulation on the motion for summary judgment
pursuant to Practice Book § 11-12,10 which the court
summarily denied on March 7, 2016.11 The case was
scheduled to begin jury selection on June 1, 2016. On
May 31, 2016, the fire company filed an untimely motion
to reargue/reconsider the defendants’ motion for sum-
mary judgment. The plaintiff received notice of the fire
company’s motion and quickly filed an objection, but
the court already had granted the fire company’s
motion, reconsidered, and granted the defendants’
motion for summary judgment within two hours of the
time of the filing of the motion to reargue/reconsider.
On June 1, 2016,12 the court apologized for its quick
ruling in granting the motion for summary judgment
for both defendants without hearing further arguments
on the merits of the defendants’ motion for summary
judgment.
   Subsequently, on June 1, 2016, the court issued the
following written decision granting the defendants’
motion for summary judgment: ‘‘There is no evidence
that . . . [Smith] was acting for the benefit of the
[defendants] at the time of the accident. The only evi-
dence is that he was going home to get changed to have
his picture taken for the yearbook at the time of the
accident and was providing no benefit to the . . .
[defendants]. The case is analogous to Levitz v. Jewish
Home for the Aged, Inc., 156 Conn. 193, [239 A.2d 490]
(1968). A reasonable jury could not find that . . .
[Smith] was acting within the scope of his employment
at the time of the accident. Whether he was acting
[within] the scope of his employment for the purpose
of the workers’ compensation statutes, i.e., under Laba-
die v. Norwalk Rehabilitation Services, [Inc.], 274
Conn. 219, [875 A.2d 485] (2005), cited by the plaintiff,
is not relevant to the determination at issue in [the
present] case.’’ This appeal followed.
                            I
   The plaintiff claims the court erred by granting the
fire company’s motion to reargue/reconsider the defen-
dants’ motion for summary judgment. The plaintiff
argues that granting this motion was procedurally
improper because it was untimely and did not present
new arguments. Moreover, the plaintiff emphasizes that
once the court decided to permit reargument, it should
have held a hearing pursuant to Practice Book § 11-12
prior to reconsidering its earlier ruling and granting the
defendants’ motion for summary judgment. The defen-
dants argue, in part, that the court’s decision should
not be overturned because the court already had held
argument on the merits of summary judgment and, fur-
ther, the court possessed the authority to reconsider
its decision on summary judgment on its own accord.
Although the plaintiff raises valid concerns, in the cir-
cumstances presented in the present case, we agree
with the defendants.
  We begin by summarizing the parties’ arguments that
were presented to the court both in support of and in
objection to the motions to reargue. Following discov-
ery, the defendants moved for summary judgment on
the basis that they could not be vicariously liable
because Smith was not acting within the scope of his
employment or official duties at the time of the accident.
The court denied the motion on February 18, 2016. In
response, on March 4, 2016, the defendants timely filed
a motion to reargue/for articulation concerning the
denial of the motion for summary judgment pursuant
to Practice Book § 11-12. In support of their motion to
reargue/for articulation, the defendants reiterated the
same arguments presented in their motion for summary
judgment. The defendants did not raise new factual
allegations or legal arguments in this motion that they
had not already presented to the court. The defendants
stated that Smith was not ‘‘on duty or otherwise acting
in his capacity as a junior member of the [fire company]
when he was present at the [firehouse] on the day [of
the accident]. . . . Smith . . . was not requested to
come to the firehouse, and, furthermore, was not at the
firehouse that day for [the defendants’] affairs. . . .
Accordingly, the defendants respectfully submit [that]
there is no basis for a determination that [Smith] was
acting as an agent of the [fire company] . . . on the
[day] of the accident . . . .’’ (Citation omitted; empha-
sis omitted.) The defendants also pointed out that the
plaintiff’s arguments pertaining to § 31-275 were mis-
guided because § 31-275 applies only when a firefighter
is returning home ‘‘after duty, which . . . Smith was
not,’’ and applies to professional, not volunteer, fire-
fighters. (Emphasis omitted; internal quotation marks
omitted.) The defendants argued that, instead, General
Statutes § 7-314b applies to volunteer firefighters. Sec-
tion 7-314b (a) provides that volunteer firefighters may
be eligible for workers’ compensation if they are injured
while performing ‘‘fire duties,’’ as defined by § 7-314b
(b). The defendants contended that the term ‘‘fire
duties’’ does not include the plaintiff’s actions at the
time of the accident. The defendants also requested
that the court articulate its reasons for denying their
motion for summary judgment if the court would not
grant reargument. The court denied this motion.13
   Just before jury selection was scheduled to begin,
the fire company filed a motion to reargue/reconsider
on May 31, 2016. In this motion, the fire company main-
tained the position that the defendants could not be held
vicariously liable as a matter of law. The fire company
emphasized that Smith was ‘‘(1) a junior volunteer fire-
fighter; (2) visiting his then girlfriend at the [firehouse];
(3) leaving the [firehouse] for the purpose of taking
prom photographs; (4) operating a private, family
owned vehicle that did not have its emergency lights
on; and (5) not driving to or from an emergency call
when the subject collision occurred on a public road-
way.’’ The fire company did not raise factual allegations
or legal arguments in this motion to reargue/reconsider
that were not previously presented in support of the
defendants’ motion for summary judgment. In response,
the plaintiff objected on the grounds that this motion
was untimely, the court already had denied the defen-
dants’ motion to reargue/for articulation, and the fire
company filed the motion as a dilatory tactic on the
day before jury selection was to begin.14 The court
granted the fire company’s motion for reargument
within two hours of its filing and then, without holding
a hearing, granted the defendants’ July 14, 2015 motion
for summary judgment.
   We review a trial court’s decision to grant a motion
to reargue pursuant to the abuse of discretion standard.
Weiss v. Smulders, 313 Conn. 227, 261, 96 A.3d 1175
(2014). ‘‘In determining whether there has been an
abuse of discretion, every reasonable presumption
should be given in favor of the correctness of the court’s
ruling. . . . Reversal is required only [when] an abuse
of discretion is manifest or [when] injustice appears to
have been done.’’ (Internal quotation marks omitted.)
Patino v. Birken Mfg. Co., 304 Conn. 679, 698, 41 A.3d
1013 (2012). ‘‘As with any discretionary action of the
trial court, appellate review requires every reasonable
presumption in favor of the action, and the ultimate
issue . . . is whether the trial court could have reason-
ably concluded as it did.’’ Biro v. Hill, 231 Conn. 462,
465, 650 A.2d 541 (1994).
   The court’s decision to grant the fire company’s
motion to reargue/reconsider without holding a hearing
before granting the defendants’ motion for summary
judgement amounted to an abuse of discretion. The fire
company’s untimely motion merely reiterated argu-
ments that were already presented to the court numer-
ous times, which is improper because ‘‘[a] motion to
reargue . . . is not to be used as an opportunity to
have a second bite of the apple or to present additional
cases or briefs which could have been presented at
the time of the original argument.’’ (Internal quotation
marks omitted.) Opoku v. Grant, 63 Conn. App. 686,
692–93, 778 A.2d 981 (2001). Although, in its discretion,
the court may have granted the fire company’s motion
to reargue/reconsider despite these shortcomings, even
without giving the plaintiff a reasonable amount of time
to object, once it decided to grant reargument, the court
should have held a hearing prior to granting the motion
for summary judgment, as required by Practice Book
§ 11-12.
  Despite the fact that the court abused its decision in
granting the motion for summary judgment as a result
of the fire company’s motion to reargue/reconsider
without holding a hearing, we decline to reverse the
judgment because: first, the plaintiff was not harmed
by the court’s failure to hold a hearing; second, the
court had the inherent authority to grant the motion
for summary judgment sua sponte; and third, reversing
the court’s judgment would hinder the interests of judi-
cial economy.15
   With respect to the court’s failure to hold a hearing
after granting the fire company’s motion to reargue/
reconsider, we conclude that the plaintiff was not preju-
diced. In reaching this determination, we are guided by
the principle that ‘‘[w]hen reviewing claims of error,
we examine first whether the trial court abused its
discretion, and, if so, we next inquire whether the error
was harmless.’’ State v. Payne, 303 Conn. 538, 552–53,
34 A.3d 370 (2012). The fire company did not present any
new facts or legal arguments in its motion to reargue/
reconsider that had not already been raised in support
of the defendants’ motion for summary judgment.
Therefore, in connection with the prior motions, the
plaintiff already had been provided ample opportunity
to respond to the arguments and documentation upon
which the court relied in rendering summary judgment
in his memorandum of law in support of the objection
to the motion for summary judgment, his response to
the defendants’ reply memorandum, and at oral argu-
ment, on February 8, 2016. Despite the plaintiff’s
claimed harm as a result of the court’s failure to hold
a hearing prior to granting the motion for summary
judgment, the plaintiff has failed to demonstrate what
else he might have presented that would have swayed
the court’s decision. At no time during the entire pro-
cess of this appeal has the plaintiff suggested anything,
by way of argument, documentation, or otherwise, that
he would or could have adduced in response to the
motion for summary judgment to undermine the propri-
ety of the court’s rulings on it. See McNamara v. Tour-
nament Players Club of Connecticut, Inc., 270 Conn.
179, 194, 851 A.2d 1154 (2004). As a result, the plaintiff
was not prejudiced by the absence of a hearing.16 Addi-
tionally, in this appeal, in which we review the plaintiff’s
second claim pursuant to a plenary standard; DiPietro
v. Farmington Sports Arena, LLC, 306 Conn. 107, 116,
49 A.3d 951 (2012); the plaintiff has been afforded an
opportunity to offer any additional arguments that he
could have raised before the trial court if the court had
held the hearing required by Practice Book § 11-12.
   The court’s ability to reconsider prior decisions on
its own accord also supports our conclusion not to
reverse the court’s decision to grant the fire company’s
motion to reargue. Courts can reconsider a past deci-
sion in order to correct mistakes in prior judgments.
United States v. Morgan, 307 U.S. 183, 197, 59 S. Ct.
795, 83 L. Ed. 1211 (1939). ‘‘It is a power inherent in
every court of justice . . . to correct that which has
been wrongfully done by virtue of its process.’’ (Internal
quotation marks omitted.) Id. This inherent power
includes the authority to revisit prior decisions per-
taining to summary judgment. See McNamara v. Tour-
nament Players Club of Connecticut, Inc., supra, 270
Conn. 193 (‘‘the trial court, in the exercise of its case
management authority, has the discretion, as a trial is
about to begin, to decide a dispositive question of law
. . . that had been presented in writing previously to
the court but had not been ruled on because of untimeli-
ness’’ [emphasis omitted; footnote omitted; internal
quotation marks omitted]). The court’s power to recon-
sider a prior decision on summary judgment is not
unbounded. The court must still have jurisdiction over
the matter; Steele v. Stonington, 225 Conn. 217, 219 n.4,
622 A.2d 551 (1993); and the court cannot sua sponte
render summary judgment on grounds never raised by
the moving party. Greene v. Keating, 156 Conn. App.
854, 861, 115 A.3d 512 (2015). In the present case, the
court still had jurisdiction and did not render summary
judgment on grounds that the defendants previously
had never presented. Thus, the court had the authority
to reconsider its prior decision on summary judgment
even if the fire company had not filed a motion to
reargue. This authority to reconsider the prior decision
on summary judgment even if a motion to reargue had
not been filed reduces the decision to grant the fire
company’s motion to reargue/reconsider to a mere for-
mality.
   For the reasons discussed in part II of this opinion,
we are persuaded that the court’s rendering of summary
judgment should not be reversed because the defen-
dants are not vicariously liable for Smith’s negligence
as a matter of law. Consequently, the court’s decision to
revisit the defendants’ motion for summary judgment,
being correct, prevented unnecessary proceedings in
the present case. The court’s decision served the princi-
ple that ‘‘[t]he policy of the law is always to prevent
unnecessary litigation . . . .’’ Avery v. Brown, 31 Conn.
398, 401 (1863); see also Rode v. Adley Express Co.,
130 Conn. 274, 277, 33 A.2d 329 (1943) (‘‘the public has
an interest in the prevention of unnecessary litigation,
both because of the burden it places on the State and
the resulting crowding of the dockets of the courts’’
[internal quotation marks omitted]). In accordance of
this principle, trial courts are given broad ‘‘case manage-
ment authority,’’ which includes the power to decide
‘‘dispositive questions of law.’’ McNamara v. Tourna-
ment Players Club, Inc., supra, 270 Conn. 193. The
court in the present case exercised its case management
authority to prevent unnecessary litigation by ruling on
a dispositive question of law. If we were to reverse the
court because it used procedurally improper means to
reach the correct decision, we would mandate that a
meritless case proceed to trial. This would be a waste
of judicial resources and detrimental to the public’s
interest in judicial economy.
                            II
   The plaintiff claims that the court erred by rendering
summary judgment for the defendants on the plaintiff’s
vicarious liability claims. The plaintiff argues that there
is a genuine issue of material fact as to whether Smith
was acting in the course of employment or official
duties at the time of the accident. The defendants argue
that because Smith was tending to personal affairs at
the time of the accident, they cannot be vicariously
liable for his alleged negligence. We agree with the
defendants.
   We begin our analysis of this claim by setting forth
the relevant alleged facts, viewed in the light most favor-
able to the nonmoving plaintiff, pertaining to Smith’s
service as a junior firefighter generally and his actions
on the day of the accident. Smith became a junior mem-
ber of the fire company in 2012. As a junior member,
he was authorized to fight exterior fires and respond
to other emergency calls. Smith possessed an electronic
key fob that enabled him to enter the firehouse during
the day. Smith, along with the other members of the
fire company, was encouraged to spend time at the
firehouse monitoring the radio for emergency calls in
order to quicken response times, perform training exer-
cises, and to build comradery with one another. In order
to entice members to spend time at the firehouse, the
fire company provided televisions, computers, a weight
room, laundry facilities, and showers.
   The fire company utilized a ‘‘points system’’ in order
to track a firefighter’s participation and the firefighters
were required to obtain a minimum number of points
in order to maintain active membership. Firefighters
earned points by responding to emergency calls,
staffing the firehouse during emergencies, and, at the
fire company’s discretion, spending time at the fire-
house waiting for a call. Additionally, although the fire
company is a volunteer department, the town’s firefight-
ers received monetary compensation for their duties.
Full members of the fire company are eligible for pen-
sions and receive tax abatements from the town. Mem-
bers are also paid in the event they respond to a brush
fire. Prior to the accident, Smith personally received
payment for his time spent staffing the firehouse dur-
ing emergencies.
   As a junior member, Smith was not allowed to drive
any of the fire company’s vehicles. Thus, Smith used
his personal vehicle to respond to emergency calls,
travel to and from the firehouse, and to attend training.
Using this vehicle, Smith also would transport other
members of the company to emergencies and other fire
company related events. The fire company instructed
how its members were to use their personal vehicles
when responding to emergencies, such as how to prop-
erly park at the scene. In his personal vehicle, Smith
kept his company issued firefighting equipment, which
included a helmet, coat, bunker pants, and fire boots.
His vehicle was adorned with a special license plate
that identified him as a member of the fire company,
which grants him access to closed roads during emer-
gencies.
   On the day of the accident, Smith went to the fire-
house because he had a ‘‘couple [of] extra hours to
spare.’’ Smith’s girlfriend at the time, who also was
a junior member of the fire company, and two other
members of the fire company, were also present at the
firehouse that day. Smith spent his time at the firehouse
monitoring the radio for emergency calls. After spend-
ing approximately three and one-half hours at the fire-
house, Smith left with the intention to go home to
change his clothing in order to have his picture taken
for his senior yearbook. Smith departed the firehouse
in his personal vehicle, and, as Smith pulled out of the
firehouse driveway onto Main Street, his vehicle and
the plaintiff’s vehicle collided.
   We observe the following principles relating to
motions for summary judgment. ‘‘Practice Book § 17-
49 provides that summary judgment shall be rendered
forthwith if the pleadings, affidavits and any other proof
submitted show that there is no genuine issue as to any
material fact and that the moving party is entitled to
judgment as a matter of law. In deciding a motion for
summary judgment, the trial court must view the evi-
dence in the light most favorable to the nonmoving
party. . . . The party moving for summary judgment
has the burden of showing . . . that the party is . . .
entitled to judgment as a matter of law.’’ (Internal quota-
tion marks omitted.) Powell v. Infinity Ins. Co., 282
Conn. 594, 599–600, 922 A.2d 1073 (2007).
   ‘‘On appeal, [w]e must decide whether the trial court
erred in determining that there was no genuine issue
as to any material fact and that the nonmoving party
is entitled to judgment as a matter of law. . . . Because
the trial court rendered judgment for the [defendants]
as a matter of law, our review is plenary and we must
decide whether [the trial court’s] conclusions are legally
and logically correct and find support in the facts that
appear in the record.’’ (Citation omitted; internal quota-
tion marks omitted.) Davies v. General Tours, Inc., 63
Conn. App. 17, 21, 774 A.2d 1063, cert. granted on other
grounds, 256 Conn. 926, 776 A.2d 1143 (2001) (appeal
withdrawn October 18, 2001), overruled on other
grounds by Cefaratti v. Aranow, 321 Conn. 593, 141
A.3d 752 (2016).
   Pursuant to the principles of vicarious liability, ‘‘every
man who prefers to manage his affairs through others,
remains bound to so manage them that third persons
are not injured by any breach of legal duty on the part
of such others while they are engaged upon his business
and within the scope of their authority. . . . But it must
be the affairs of the principal, and not solely the affairs
of the agent, which are being furthered in order for the
doctrine to apply.’’ (Citations omitted; internal quota-
tion marks omitted.) Mitchell v. Resto, 157 Conn. 258,
262, 253 A.2d 25 (1968). ‘‘Before vicarious liability can
be imposed, however, there must be sufficient evidence
produced to warrant a finding of agency between the
parties. If there is a finding that the allegedly negligent
actor is not an . . . agent, then the claim of vicarious
liability must fail.’’ Cefaratti v. Aranow, 154 Conn. App.
1, 29, 105 A.3d 265 (2014), rev’d on other grounds, 321
Conn. 593, 141 A.3d 752 (plaintiffs’ petition for certifica-
tion), aff’d, 321 Conn. 637, 138 A.3d 837 (defendants’
petition for certification) (2016). ‘‘Agency is defined as
the fiduciary relationship which results from manifesta-
tion of consent by one person to another that the other
shall act on his behalf and subject to his control, and
consent by the other so to act . . . .’’ (Internal quota-
tion marks omitted.) Beckenstein v. Potter & Carrier,
Inc., 191 Conn. 120, 132, 464 A.2d 6 (1983). Although
whether an agent is serving the benefit of his employer
is generally a question of fact, there are instances, such
as the present case, where the question is so obvious
that it becomes one of law. Brown v. Housing Author-
ity, 23 Conn. App. 624, 628, 583 A.2d 643 (1990), cert.
denied, 217 Conn. 808, 585 A.2d 1233 (1991).
   We now address the plaintiff’s first assertion that
there are numerous alleged facts which establish that
Smith was acting within the course of his employment
or official duties at the time of the accident. In order
to prevail on appeal, the plaintiff must establish that
there is a genuine issue of material fact as to whether
Smith served within the scope of his employment to
further the defendants’ interest at the time of the acci-
dent because the defendants are liable only for those
torts of Smith that ‘‘are done with a view of furthering
[the defendants’] business within the field of this
employment—for those which have for their purpose
the execution of the [defendants’] orders or the doing
of the work assigned to him to do.’’ (Internal quotation
marks omitted.) Id. The plaintiff argues that Smith pro-
vided a benefit to the defendants because he went to
the firehouse on the day of the accident in order to
respond to emergency calls, and that the fire company,
generally, encouraged this activity because it quickened
response times. Specifically, the plaintiff asserts that
by utilizing a points system that encouraged spending
time at the firehouse and fitting the firehouse with
attractive amenities, such as exercise equipment and
televisions, the fire company benefitted from having
Smith and the other firefighters spending time at the
firehouse. Although the plaintiff provides grounds to
conclude that the defendants may have benefitted from
Smith’s presence, or otherwise enticed Smith to be at
the firehouse, the plaintiff does not connect how this
provides a basis to determine that the defendants bene-
fitted from Smith’s departure from the firehouse, which
was when Smith’s allegedly tortious conduct occurred.
In fact, if the defendants benefited from Smith’s pres-
ence at the firehouse, then Smith’s departure would be
to their detriment.
   The plaintiff next states that the defendants can be
held vicariously liable because Smith’s alleged negli-
gence occurred on the fire company’s property. In sup-
port of this contention, the plaintiff reiterates that the
fire company had encouraged Smith to be at the fire-
house, and without this encouragement, Smith would
not have been at the firehouse on the day of the acci-
dent. The plaintiff also argues that ‘‘an off duty employ-
ee’s negligence at the employer’s place of business can
raise a prima facie case for respondeat superior liabil-
ity,’’ relying on Glucksman v. Walters, 38 Conn. App.
140, 659 A.2d 1217, cert. denied, 235 Conn. 914, 665
A.2d 608 (1995). In Glucksman, the appellate tribunal
concluded that a reasonable jury could find that an
employee’s alleged negligence could still fall within the
course of her employment despite being off duty. Id.,
141–43, 148. Instead of supporting the plaintiff’s asser-
tion that an employer is liable for an off duty employee’s
negligence because it occurred on the employer’s prem-
ises, Glucksman adheres to the rule that whether an
employer can be liable for an employee’s negligence
hinges on whether the employee was furthering the
employer’s interests when the negligent act occurred.
Smith was in the process of leaving to attend to his
personal affairs, which the plaintiff does not dispute. It
is inconsequential that he was still on the fire company’s
property when ‘‘he negligently accelerated his vehicle
into the roadway’’ because he was no longer furthering
the defendants’ interests at that time.
   The plaintiff also asserts that because Smith’s negli-
gence occurred while he was operating his personal
vehicle, which the plaintiff describes as ‘‘an authorized
emergency vehicle that was regulated by the [fire com-
pany],’’ there is a genuine issue of material fact as to
whether the plaintiff was subject to the fire company’s
control at the time of the accident. The plaintiff argues
that this is relevant because in determining whether an
agency relationship exists, courts look to whether the
principal ‘‘has the right to direct and control the work
of the agent . . . .’’ Beckenstein v. Potter & Carrier,
Inc., supra, 191 Conn. 133. The plaintiff asserts that the
fire company had control over Smith because the fire
company set policies directing how personal vehicles
were to be used to respond to emergencies. The plaintiff
points out that, prior to the accident, Smith used his
personal vehicle in order to respond to emergencies,
travel to and from the firehouse, and attend off-site
trainings. In addition, the plaintiff contends that Smith
kept his fire company issued gear in his personal vehicle
and the fire company allowed Smith to outfit his vehicle
with a license plate that identified Smith as a volunteer
firefighter. Although the plaintiff is correct that control
is an essential element in determining whether an
agency relationship exists, the plaintiff does not provide
any authority that a fire company exercises control
over volunteer members when they use their personal
vehicles for personal matters because they use the same
vehicles at other times, under the supervision of the
fire company they serve, in their capacity as volunteer
firefighters. Essentially, the plaintiff is requesting that
a volunteer fire company and the town which it serves
be held liable whenever a volunteer firefighter is negli-
gently responsible for an accident in their personal vehi-
cle. We decline to adopt such a rule.
   The plaintiff’s last argument is that Smith’s intended
destination upon leaving the firehouse does not pre-
clude us from determining that the defendants are vicar-
iously liable because, pursuant to the workers’
compensation statutes, firefighters are considered on
‘‘duty’’ going to and from work,17 and the plaintiff asserts
that Leary v. Johnson, 159 Conn. 101, 267 A.2d 658
(1970), should guide us to the conclusion that a genuine
issue of material fact remains and that Levitz v. Jewish
Home for the Aged, Inc., supra, 156 Conn. 193, which
the court cited, is distinguishable.
   The plaintiff asserts, albeit not clearly, that Smith’s
intended destination upon leaving the firehouse does
not preclude finding that the defendants are vicariously
liable because, pursuant to § 31-275, ‘‘firefighters are
considered to be in the course of their employment
for workers’ compensation purposes while going to or
coming from work.’’ (Emphasis omitted.)
   First, the plaintiff’s argument fails to acknowledge
that volunteer firefighters are treated differently from
professional firefighters for the purpose of workers’
compensation, and the provisions in § 31-275 do not
apply to volunteer firefighters. Evanuska v. Danbury,
285 Conn. 348, 357–58, 939 A.2d 1174 (2008) (‘‘§§ 7-314a
and 7-314b are the only procedural vehicles available for
volunteer firefighters to obtain workers’ compensation
benefits for injuries sustained while performing fire
duties, even when such injuries prevent them from per-
forming at their regular, paid employment’’ [footnote
omitted]). Although for the purpose of workers’ com-
pensation, the definition of ‘‘in the course of his employ-
ment’’ for professional firefighters includes ‘‘such
individual’s departure from such individual’s place of
abode to duty, such individual’s duty, and the return to
such individual’s place of abode after duty’’; General
Statutes § 31-275 (1) (A) (i); volunteer firefighters are
only entitled to workers’ compensation for injuries
incurred ‘‘while in training or engaged in volunteer fire
duty’’; General Statutes § 7-314a (a); or when ‘‘engaged
in volunteer fire duties’’; General Statutes § 7-314b (a).
   Second, even if the plaintiff’s arguments relied on
the appropriate statutes, we fail to see how §§ 7-314a or
7-314b preclude us from concluding that the defendants
cannot be held vicariously liable because Smith left the
firehouse to attend to his personal affairs. As used in § 7-
314a, ‘‘fire duties’’ include, inter alia, duties performed
while at fires, answering alarms of fire and while
directly returning from fires. See General Statutes § 7-
314. As used in § 7-314b, the term ‘‘fire duties’’ includes
‘‘duties performed while at fires, answering alarms of
fire, answering calls for mutual aid assistance, returning
from calls for mutual aid assistance, at fire drills or
training exercises, and directly returning from fires
. . . .’’ General Statutes § 7-314b (b). Nothing in either
definition persuades us that the term ‘‘fire duties’’
encompasses Smith’s conduct in departing the fire-
house to go home to change his clothing to have his
picture taken for his high school yearbook. Moreover,
even if Smith’s activities were deemed to be fire duties,
the plaintiff provides no authority that the workers’
compensation statutes provide guidance for determin-
ing when volunteer firefighters are acting within the
scope of their employment for the purpose of vicarious
liability. Nothing in the text of §§ 7-314a or 7-314b sheds
light on whether an employer can be held vicariously
liable for its employee’s negligence and no appellate
court has relied on either statute in making such a
determination. Instead, the limited purpose of § 7-314a
is that it ‘‘allows volunteer [firefighters] to receive work-
ers’ compensation benefits as if they were employees
of the municipality that benefited from their services.’’
Thomas v. Lisbon, 209 Conn. 268, 272, 550 A.2d 894
(1988).
   We now turn to the plaintiff’s argument that the pre-
sent case is more akin to Leary than Levitz. In Leary,
the plaintiff, who had a financial interest in the sale of
a home, contacted a cleaning service to clean the floors
before the defendant purchasers moved into the home.
Leary v. Johnson, supra, 159 Conn. 103. The plaintiff
directed which portions of the house were to be cleaned
and the defendants reimbursed the cost of the cleaning
service. Id. While walking through the home, the plain-
tiff slipped on a puddle left by the cleaning service
and brought a negligence action against the defendants,
alleging that they were vicariously liable for the cleaning
service’s alleged negligence. Id., 103–104. On appeal
from a directed verdict rendered in favor of the defen-
dants, our Supreme Court reversed the trial court
because a jury could have found that the cleaning ser-
vice ‘‘was furthering the purposes and interests of the
defendants’’ and ‘‘had been obtained by the plaintiff as
the defendants’ agent’’ due to the ‘‘several legal relation-
ships that lurked in the evidence offered.’’ Id., 106.
   In Levitz, the defendant employee of the defendant
home for the aged left his place of employment to tend
to personal errands. Levitz v. Jewish Home for the
Aged, Inc., supra, 156 Conn. 196. In the process of
leaving his place of employment, the employee lost
control of his vehicle in the employer’s parking lot and
struck the plaintiff. Id. The plaintiff brought a negli-
gence action against the employee and the home for the
aged, alleging that the home for the aged was vicariously
liable for its employee’s conduct. Id., 194. The trial court
set aside a jury verdict for the plaintiff and rendered
judgment notwithstanding the verdict for the home for
the aged because the employee was not acting in the
course of his employment at the time of the accident.
Id., 198. On appeal, our Supreme Court affirmed the
judgment of the court because, ‘‘[b]efore responsibility
can attach to the [employer], the relationship of master
and servant must have existed at the time the injury
was done to the plaintiff and [the employee] must have
been acting in the course of his employment. ‘In the
course of his employment’ means while engaged in the
service of the master, and it is not synonymous with
the phrase ‘during the period covered by his employ-
ment.’ ’’ Id.
   Contrary to what the plaintiff asserts, we do not con-
clude that the factual situation presented in Leary is
more analogous to the present case than the situation
in Levitz. In Leary, the central issue was whether the
cleaning service could be an agent for the defendants
despite being hired and supervised by the plaintiff. This
dissimilar fact pattern provides little guidance, if any,
to the present case. Levitz, however, is useful in our
analysis of whether the defendants are vicariously liable
for Smith’s alleged negligence because it addresses
whether an employer can be vicariously liable for its
employee’s negligence when the employee negligently
caused an accident on the employer’s premises while
tending to personal matters. Levitz remains good law
and is consistent with the well established principle
that a defendant cannot be held liable pursuant to
respondeat superior when its agent is ‘‘going on a frolic
of his own.’’ (Internal quotation marks omitted.) W.
Keeton et al., Prosser and Keeton on the Law of Torts
(5th Ed. 1984) § 70, p. 503. If Smith was not acting in
the course of his employment or official duties as a
junior firefighter, then the defendants have no more
liability for what Smith did than they would for the acts
of a stranger. Id. Therefore, based on Levitz and the
well established principles of agency law, we conclude
that Smith’s purpose for leaving the firehouse is disposi-
tive of whether the defendants can be held vicariously
liable for his negligence.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Smith is also a defendant in the present action. For the purpose of this
opinion, our references to the defendants are to the fire company and the
town only.
   2
     General Statutes § 14-247 provides: ‘‘The driver of a vehicle about to
enter or cross a highway from a private road or driveway shall yield the
right-of-way to all vehicles approaching on such highway. Failure to grant
the right-of-way as provided by this section shall be an infraction.’’
   3
     General Statutes § 14-243 provides in relevant part: ‘‘(a) No person shall
move a vehicle which is stopped, standing or parked unless such movement
can be made with reasonable safety and without interfering with other
traffic, nor without signalling as provided by section 14-244. . . .
   ‘‘(c) Violation of any of the provisions of this section shall be an infraction.’’
   4
     General Statutes § 14-245 provides: ‘‘As used in this section and subsec-
tion (e) of section 14-242, ‘intersection’ means the area common to two or
more highways which cross each other. Each driver of a vehicle approaching
an intersection shall grant the right-of-way at such intersection to any vehicle
approaching from his right when such vehicles are arriving at such intersec-
tion at approximately the same time, unless otherwise directed by a traffic
officer. Failure to grant the right-of-way as provided in this section shall be
an infraction.’’
   5
     General Statutes § 7-308 provides in relevant part: ‘‘(a) As used in this
section, ‘municipality’ has the same meaning as provided in section 7-314;
‘fire duties’ has the same meaning as provided in section 7-314; ‘ambulance
service’ means ‘ambulance service’ as defined in section 7-314b . . . .
   ‘‘(b) Each municipality of this state, notwithstanding any inconsistent
provision of law, general, special or local, or any limitation contained in
the provisions of any charter, shall protect and save harmless any volunteer
firefighter . . . of such municipality from financial loss and expense, includ-
ing legal fees and costs, if any, arising out of (1) any claim, demand, suit
or judgment by reason of alleged negligence on the part of such volunteer
firefighter . . . while performing fire, volunteer ambulance or fire police
duties, and (2) any claim, demand or suit instituted against such volunteer
firefighter . . . by reason of alleged malicious, wanton or wilful act on the
part of such volunteer firefighter . . . while performing fire, volunteer
ambulance or fire police duties. In the event that a court of law enters a
judgment against such volunteer firefighter . . . for a malicious, wanton
or wilful act, such volunteer firefighter . . . shall reimburse such municipal-
ity for any expenses that the municipality incurred in providing such defense,
and such municipality shall be exempt from any liability to such volunteer
firefighter . . . for any financial loss resulting from such act. . . . Such
municipality may arrange for and maintain appropriate insurance or may
elect to act as a self-insurer to maintain such protection. No action or
proceeding instituted pursuant to the provisions of this section shall be
prosecuted or maintained against the municipality or firefighter . . . unless
at least thirty days have elapsed since the demand, claim or claims upon
which such action or special proceeding is founded were presented to the
clerk or corresponding officer of such municipality. No action for personal
injuries or damages to real or personal property shall be maintained against
such municipality and firefighter . . . unless such action is commenced
within one year after the cause of action therefor arose and notice of the
intention to commence such action and of the time when and the place
where the damages were incurred or sustained has been filed with the
clerk or corresponding officer of such municipality and with the firefighter,
volunteer ambulance member or volunteer fire police officer not later than
six months after such cause of action has accrued. . . . Governmental
immunity shall not be a defense in any action brought under this section.
. . .’’ (Emphasis added.)
   6
      General Statutes § 7-465 provides in relevant part: ‘‘(a) Any town, city
or borough, notwithstanding any inconsistent provision of law, general,
special or local, shall pay on behalf of any employee of such municipality,
except firemen covered under the provisions of section 7-308 . . . all sums
which such employee becomes obligated to pay by reason of the liability
imposed upon such employee by law for damages awarded for infringement
of any person’s civil rights or for physical damages to person or property,
except as set forth in this section, if the employee, at the time of the
occurrence, accident, physical injury or damages complained of, was acting
in the performance of his duties and within the scope of his employment,
and if such occurrence, accident, physical injury or damage was not the
result of any wilful or wanton act of such employee in the discharge of
such duty. . . .’’ (Emphasis added.)
   7
      General Statutes § 52-557n provides in relevant part: ‘‘(a) (1) Except as
otherwise provided by law, a political subdivision of the state shall be liable
for damages to person or property caused by: (A) The negligent acts or
omissions of such political subdivision or any employee, officer or agent
thereof acting within the scope of his employment or official duties . . . .
(2) Except as otherwise provided by law, a political subdivision of the state
shall not be liable for damages to person or property caused by: (A) Acts
or omissions of any employee, officer or agent which constitute criminal
conduct, fraud, actual malice or wilful misconduct; or (B) negligent acts or
omissions which require the exercise of judgment or discretion as an official
function of the authority expressly or impliedly granted by law.
     ‘‘(b) Notwithstanding the provisions of subsection (a) of this section, a
political subdivision of the state or any employee, officer or agent acting
within the scope of his employment or official duties shall not be liable for
damages to person or property resulting from . . . (6) the act or omission
of someone other than an employee, officer or agent of the political subdivi-
sion . . . .’’ (Emphasis added.)
   8
      The defendants appended an excerpt from Smith’s March 27, 2015 deposi-
tion to their motion for summary judgment. During this deposition, Smith
stated the following about the day of the accident: he was not requested to
be at the firehouse; his girlfriend was also present at the firehouse; he left
the firehouse in his personal vehicle; and he left the firehouse in order to
change his clothes to have his picture taken for his senior yearbook.
   9
     General Statutes § 31-275 provides in relevant part: ‘‘For a . . . fire-
fighter, ‘in the course of his employment’ encompasses such individual’s
departure from such individual’s place of abode to duty, such individual’s
duty, and the return to such individual’s place of abode after duty . . . .’’
   10
      Practice Book § 11-12 provides in relevant part: ‘‘(a) A party who wishes
to reargue a decision or order rendered by the court shall, within twenty
days from the issuance of notice of the rendition of the decision or order,
file a motion to reargue setting forth the decision or order which is the
subject of the motion, the name of the judge who rendered it, and the
specific grounds for reargument upon which the party relies. . . .
   ‘‘(c) The motion to reargue shall be considered by the judge who rendered
the decision or order. Such judge shall decide, without a hearing, whether
the motion to reargue should be granted. If the judge grants the motion,
the judge shall schedule the matter for hearing on the relief requested. . . .’’
   11
      The plaintiff did not file an objection to the defendants’ March 4, 2016
motion to reargue/for articulation.
   12
      The court rendered summary judgment on June 1, 2016. According to
the plaintiff’s counsel, however, at 3 p.m. on May 31, 2016, he received
notice from the caseflow office that the court had already decided to reverse
its original decision and grant the motion for summary judgment.
   13
      The plaintiff did not file a motion in objection to the defendants’ motion
for reargument.
   14
      The plaintiff did not have the opportunity to file this objection until
after the court granted the fire company’s motion to reargue/reconsider.
   15
      We are not condoning the defendants’ use of a motion to reargue to
rehash arguments already presented and the court, in accordance with
Practice Book 11-12, should have held a hearing prior to granting the defen-
dants’ motion for summary judgment. In affirming the trial court on the
plaintiff’s first claim, we are limiting our holding to the specific circum-
stances of the present case.
   16
      At oral argument, the plaintiff conceded that he was not prejudiced by
the court’s decision to not hold a hearing prior to granting the motion for
summary judgment.
   17
      The plaintiff also makes an unpersuasive argument that the coming and
going rule, which is used to determine whether an employee is eligible for
workers’ compensation; see Balloli v. New Haven Police Dept., 324 Conn.
14, 25, 151 A.3d 367 (2016); ‘‘does not preclude a vicarious liability finding
in [the present] case.’’ As no appellate court has ever applied this rule in
analyzing whether an employer is liable for an employee’s negligence, we
determine that, contrary to the plaintiff’s assertions, this rule is not pertinent
to the present case.